PER CURIAM.
U.S. Boring and Tunneling, Inc. appeals the final judgment in favor of Proc Robinson Enterprises, Inc. (Robinson) following the trial court’s grant of Robinson’s motion for directed verdict. We reverse because the trial court failed to consider the “changed conditions” clause of the contract. See Town of Longboat Key v. Carl E. Widell & Son, 362 So.2d 719 (Fla. 2d DCA 1978). See also Hendry Corp. v. Metropolitan Dade County, 18 Fla.L.Weekly D2301, 1993 WL 431973 (Fla. 3d DCA Oct. 26, 1993). We remand for a new trial.
REVERSED and REMANDED.
W. SHARP, GOSHORN and PETERSON, JJ., concur.